Citation Nr: 0831932	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-35 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to higher ratings for status post anterior 
cruciate ligament reconstruction, right knee:  in excess of 
10 percent prior to July 16, 2004, and entitlement to a 
rating in excess of 20 percent since that date.  

5.  Entitlement to n increased (compensable) rating for 
postoperative hiatal hernia and ulcers.  

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August to November 
1976 and from April 1981 to August 1994.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from June 2003 and June 2004 rating decisions.  

In the June 2003 rating decision, the RO continued a 10 
percent rating for status post anterior cruciate ligament 
reconstruction, right knee, and a 0 percent (noncompensable) 
rating for postoperative hiatal hernia and ulcers, and denied 
service connection for PTSD, as well as entitlement to a 
total rating based on individual unemployability (TDIU).  The 
veteran filed a notice of disagreement (NOD) with the denial 
of service connection for PTSD in July 2003.  He later filed 
a NOD with the denial of increased ratings for his right knee 
and stomach disabilities in August 2003, and a NOD with the 
denial of a TDIU in September 2003.  Although a statement of 
the case (SOC) on the TDIU denial was issued in August 2004. 
the veteran did not file a substantive appeal regarding this 
issue.

In the June 2004 rating decision, the RO, inter alia, found 
that new and material evidence had not been submitted 
sufficient to reopen a claim for service connection for 
bilateral hearing loss, and denied service connection for 
tinnitus.  The veteran filed an NOD regarding these issues in 
July 2004.  An SOC was issued in August 2005, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in October 2005.

A February 2005 rating decision granted an increased rating 
of 20 percent for status post anterior cruciate ligament 
reconstruction, right knee, effective July 16, 2004.  While 
the RO has granted an increased rating, inasmuch as higher 
ratings are available for this condition before and after 
July 16, 2004, and the veteran is presumed to seek the 
maximum available benefit for a disability, the Board has 
characterized this issue as set forth on the title page.  See 
A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

In the August 2005 SOC, the RO addressed the claim for 
service connection for bilateral hearing loss on the merits.  
However, regardless of the RO's actions, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the claim for service connection.  
That matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the claim has been received-and, in view 
of the Board's favorable decision on the request to reopen-
the Board has characterized that portion of the appeal 
involving bilateral hearing loss as encompassing the first 
two matters set forth on the title page.  

In so doing, the Board has also considered the recent 
decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Boggs v. Peake, 520 F. 
3d 1330 (Fed. Cir. 2008).  In that decision, the Federal 
Circuit held that a claim for one diagnosed disease or injury 
cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently.  See Ephraim v. Brown, 82 F. 3d 399 
(Fed. Cir. 1996).  In this case, as will be discussed below, 
the veteran was previously denied service connection for 
bilateral hearing loss on the basis that there was no current 
medical evidence of such disability for VA purposes.  In 
February 2004, the veteran sought to reopen his claim for 
bilateral hearing loss.  As there was no diagnosed disability 
for VA purposes at the time of the previous rating decision, 
the findings of hearing loss since that denial cannot 
constitute a different diagnosed disease or injury.  As such, 
new and material evidence is required to reopen the claim for 
service connection for bilateral hearing loss.  

The Board's decision reopening the claim for service 
connection for bilateral hearing loss is set forth below. 
 The matter of service connection for bilateral hearing loss 
on the merits, and the claim for service connection for 
tinnitus, are addressed in the remand following the order.  
The remaining three claims identified on the title page-for 
which the veteran has completed the first of two actions 
required to place these matters in appellate status-are also 
addressed in the remand following the order.  These matters 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.  

As a final preliminary matter, the Board notes that an April 
2004 letter from the RO informed the veteran that part of his 
VA compensation benefits were being withheld until his 
severance pay amount was paid back, and that he would start 
to receive full monthly VA compensation after that amount was 
paid back.  In correspondence received later in April 2004, 
the veteran requested a waiver of his remaining severance pay 
amount.  Review of the claims file reflects that a claim for 
waiver of military severance pay has not yet been addressed 
by the RO.  As such, this matter is not properly before the 
Board, and is thus referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In a December 1994 rating decision, the RO in Columbia, 
South Carolina denied service connection for hearing loss; 
although notified of the denial in a December 1994 letter, 
the veteran did not initiate an appeal.  

3.  Evidence associated with the claims file since the 
December 1994 denial of the claim for service connection for 
hearing loss is not cumulative and redundant of evidence of 
record at the time of the prior denial, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1994 rating decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the RO's December 1994 denial 
is new and material, the criteria for reopening the claim for 
service connection for hearing loss are met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As noted above, in a December 1994 decision, the Columbia RO 
denied service connection for hearing loss.  The basis for 
the December 1994 denial was that there was no evidence of 
audiometric findings of hearing loss for VA purposes.  

The pertinent evidence then of record included the service 
treatment records, which do not reflect hearing loss for VA 
purposes.  While the veteran indicated that he had hearing 
loss in his report of medical history on examination in March 
1990, the physician noted that there was no hearing loss on 
audiogram.  The veteran was afforded a VA examination in 
October 1994.  He reported exposure to noise for 13 years 
while in the service, as he was in the engine room and around 
guns.  On audiological testing, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
10
LEFT
5
10
10
15
35

The veteran's speech discrimination score was 94 percent 
bilaterally.  The examiner remarked that the veteran noted 
tinnitus every once in a while.  The summary of audiologic 
test results for the right ear was hearing within normal 
limits from 250 through 8000 Hz, and, for the left ear, 
hearing within normal limits from 250 through 3000 Hz, with a 
mild sensorineural hearing loss found at 4000 Hz, and hearing 
within normal limits from 6000 through 8000 Hz.  

Although notified of the RO's December 1994 denial in a 
letter in the same month, the veteran did not initiate an 
appeal; hence, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  The veteran sought to reopen his previously denied 
claim in February 2004.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
December 1994 denial of service connection for hearing loss.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since December 
1994 includes the report of a physical assessment from the 
Orange County Jail, which notes that the veteran was hard of 
hearing in both ears.  The report of an audiology consult at 
the Gainesville VA Medical Center (VAMC) in January 2004 
reflects that he then complained of increasing tinnitus and 
reported significant noise exposure during his military 
career.  The audiologist noted that the veteran had normal 
hearing in the right ear, except for a drop at 4000 Hz to 35 
decibels, and that hearing was also normal in the left ear, 
except for a 30 and 45 decibel drop at 3000 and 4000 Hz, 
respectively.  

The report of another audiology consult at the Orlando VA 
Outpatient Clinic (OPC) in October 2004 reflects that the 
veteran then reported that he had noticed a gradual hearing 
loss over the past 20 years, in the left ear more than the 
right.  He reported that his military noise exposure included 
the engine room, gunfire, and helicopters.  His occupational 
noise history included construction, clean-up, and driving a 
tow truck.  The audiologist noted that audiogram revealed 
hearing within normal limits through 8000 Hz with a mild 
notch at 4000 Hz, sensorineural hearing loss, in the right 
ear; and hearing within normal limits through 8000 Hz with a 
moderate notch at 3000 to 4000 Hz, sensorineural hearing 
loss, in the left ear.  Speech recognition scores were 100 
percent bilaterally.  The audiologist opined that it was at 
least possible that a portion of the veteran's hearing loss 
could be caused by the noise exposure suffered in service.  
The audiologist added that this was based on a review of the 
veteran's Form DD 214, which reflected that his title was 
Hydraulic/Mechanical System Mechanic and MM-4296, Shipboard 
Elevator.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for 
bilateral hearing loss.  

At the time of the December 1994 rating decision, there was 
no evidence of current hearing loss disability for VA 
purposes.  Competent evidence associated with the claims file 
since December 1994 includes objective findings of current 
hearing loss in the left ear, as demonstrated on audiological 
evaluation in January 2004.  While the results of 
audiological testing performed in October 2004 are not of 
record, the audiologist did note a notch at 4000 Hz, and 
diagnosed sensorineural hearing loss in both ears.  Moreover, 
the opinion of the audiologist who examined the veteran in 
October 2004 indicates that the veteran may have current 
bilateral hearing loss related to in-service noise exposure.  

The Board finds that this evidence is "new" in that it was 
not before agency adjudicators at the time of the December 
1994 denial of the claim for service connection, and is not 
duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is "material" in that it suggests 
that the veteran may have current bilateral hearing loss 
related to service.  As such, this evidence raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
bilateral hearing loss are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for bilateral hearing loss has been received, to 
this limited extent, the appeal is granted.


REMAND

The Board finds that further RO action on the claim for 
service connection for bilateral hearing loss, on the merits, 
and the claim for service connection for tinnitus is 
warranted.  

The veteran contends that he has bilateral hearing loss and 
tinnitus due to noise exposure during service.  There is no 
evidence of bilateral hearing loss as defined in 38 C.F.R. 
§ 3.385, or tinnitus in service.  However, the absence of in-
service evidence of hearing loss is not fatal to a claim for 
that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of 38 C.F.R. § 3.385) and 
a medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensely v. Brown, 5 Vet. 
App. 155, 159 (1993).  Likewise, service connection may be 
granted for tinnitus or other disability diagnosed post-
service upon a showing of a medical nexus between that 
disability and injury (to include noise exposure) or disease 
in service.  See, e.g., 38 C.F.R. § 3.303(d).   

As noted above, the post-service VA treatment records include 
findings of left ear hearing loss, to an extent recognized as 
a disability for VA purposes, as defined in 38 C.F.R. 
§ 3.385.  Post-service VA treatment records also include 
findings of sensorineural hearing loss, right ear (although 
the results of audiological testing were not reported) and 
tinnitus.  

The veteran's Form DD-214 reflects that his military 
occupational specialty (MOS) was shipboard elevator 
hydraulic/mechanical system mechanic.  Considering the 
circumstances of the veteran's service, he was likely exposed 
to some, and possibly significant, noise exposure in service.  
In addition, the veteran is competent to assert the 
occurrence of in-service injury.  See, e.g., Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

The VA audiologist who examined the veteran in October 2004 
opined that it was at least possible that a portion of the 
veteran's hearing loss and subjective tinnitus could be 
caused by the noise exposure suffered in the service, based 
on a review of the veteran's Form DD 214.  

This opinion suggests a relationship between current hearing 
loss and tinnitus and in-service noise exposure, however, 
this opinion was not based on thorough review of the record.  
Moreover, as the audiologist only opined that it was possible 
that the veteran's hearing loss and tinnitus could be caused 
by in-service noise exposure, this opinion is too speculative 
to establish a nexus.  See Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a medical nexus).  

VA will provide a medical examination or obtain a medical 
opinion if the evidence indicates the existence of a current 
disability or persistent or recurrent symptoms of a 
disability that may be associated with an event, injury, or 
disease in service, but the record does not contain 
sufficient medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for 
determining whether the evidence "indicates" that there 
"may" be a nexus between a current disability and an in- 
service event, injury, or disease is a low one.  McLendon, 20 
Vet. App. at 83.   
 
Given the above-described evidence, and the deficiencies in 
that evidence, as noted, the Board finds that VA examination 
and medical opinion as to the relationship, if any, between 
current bilateral hearing loss and tinnitus and service-
based on full consideration of the veteran's documented 
medical history and assertions, and supported by stated 
rationale-is needed to resolve these claims.  See 
38 U.S.C.A. § 5103A.  

Hence, the RO should arrange for the veteran to undergo 
examination, by an otolaryngologist, or ear, nose and throat 
(ENT) physician, at a VA medical facility.  The veteran is 
hereby notified that failure to report to the scheduled 
examination, without good cause, shall result in denial of 
the reopened claim for service connection for bilateral 
hearing loss, and may result in denial of the original claim 
for service connection for tinnitus.  See 38 C.F.R. § 
3.655(a),(b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file (a) copy(ies) of 
the notice(s) of the date and time of the examination sent to 
him by the pertinent VA medical facility.
 
Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Orlando OPC, dated from May 1997 to October 2004, the 
Gainesville VAMC, dated from October 2003 to April 2004, and 
the Tampa VAMC, dated in April 2004.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent treatment records from the Orlando OPC (since 
October 2004), the Gainesville VAMC (since April 2004), and 
the Tampa VAMC (since April 2004) following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to either or both 
claims remaining on appeal.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also ensure that its notice to the veteran 
meets the requirements of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), as regards the five elements of a claim 
for service connection-particularly, disability rating and 
effective date-as appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for service 
connection for bilateral hearing loss and for tinnitus.

As a final matter, the Board notes that, in a June 2003 
rating decision, the RO continued a 10 percent rating for 
status post anterior cruciate ligament reconstruction, right 
knee, a noncompensable rating for postoperative hiatal hernia 
and ulcers, and denied the veteran's claim for service 
connection for PTSD.  The veteran was furnished notice of 
this rating decision on June 23, 2003.  Records of post-
service treatment from the Apalachee Correctional Institution 
were associated with the claims file, and a July 2003 rating 
decision confirmed and continued the previous denial of 
service connection for PTSD.  In July 2003, the veteran filed 
an NOD with the denial of service connection for PTSD.  In 
August 2003, the veteran filed an NOD with the denial of 
increased ratings for his stomach and knee conditions.  

An NOD has been filed with the denials of the claims for 
increased ratings for the veteran's service-connected right 
knee disability and hiatal hernia, and the claim for service 
connection for PTSD; however, the RO has yet to issue a SOC 
with respect to those claims, the next step in the appellate 
process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).  Consequently, these matters must be remanded to 
the RO for the issuance of an SOC.  Id.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must furnish to the veteran 
and his representative an SOC with 
respect to the June 2003 denials of 
increased ratings for status post 
anterior cruciate ligament 
reconstruction, right knee, and 
postoperative hiatal hernia and ulcers, 
and the denial of service connection for 
PTSD.  Along with the SOC, the  RO should 
furnish a VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal 
on those claims.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status-here, 
increased ratings for status post 
anterior cruciate ligament 
reconstruction, right knee and 
postoperative hiatal hernia and ulcers, 
and service connection for PTSD-a timely 
appeal must be perfected within 60 days 
of the issuance of the SOC.

2.  The RO should obtain all records of 
evaluation and/or treatment for hearing 
loss or tinnitus from the Orlando OPC 
(since October 2004) and the Gainesville 
and Tampa VAMCs (since April 2004).  The 
RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record 
that pertains to the claims for service 
connection for bilateral hearing loss and 
tinnitus. 

The RO should ensure that its letter to 
the appellant meets the notice 
requirements of Dingess/Hartman (cited to 
above)-particularly, as regards 
assignment of disability ratings and 
effective dates, as appropriate. The RO's 
letter should clearly explain to the 
appellant that he has a full one-year 
period to respond, although VA may decide 
the claim within the one-year period. 
 
4.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file. If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA ENT examination, by an 
otolaryngologist (ear, nose, and throat 
physician), at a VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  

All appropriate tests and studies (to 
include audiometry and speech 
discrimination testing) should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

Based on the results of audiometric 
testing, the physician should 
specifically indicate, whether the 
veteran currently has bilateral hearing 
loss to an extent recognized as a 
disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of 
the frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 26 decibels or greater; or 
speech recognition scores using the 
Maryland CNC test of less than 94 
percent).  The examiner should also 
indicate whether the veteran currently 
suffers from tinnitus.  

Then, with respect to each diagnosed 
disability, the examiner should provide 
an opinion as whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of injury or 
disease incurred or aggravated in 
service, to specifically include claimed 
in-service noise exposure.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for bilateral hearing 
loss and for tinnitus.  If the veteran 
fails, without good cause, to report to 
the scheduled examination, in 
adjudicating the claim for service 
connection for bilateral hearing loss, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each 
claim in light of all pertinent evidence 
and legal authority.  

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


